 



Exhibit 10.40
PHARMANET DEVELOPMENT GROUP, INC.
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT
     RECITALS
A. The Board has adopted the Plan for the purpose of attracting and retaining
the services of selected employees who provide services to the Company (or any
Related Corporations).
B. *** (the “Participant”) is to render valuable services to the Company (or a
Related Corporation) and the Committee has approved the award of restricted
stock units to the Participant pursuant to this Agreement.
C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
     NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Restricted Stock Units. The Company hereby awards to the
Participant, as of the Award Date, an award (the “Award”) of restricted stock
units under the Plan. Each restricted stock unit represents the right to receive
one share of Common Stock on the vesting date of that unit. The number of shares
of Common Stock subject to the awarded restricted stock units, the applicable
vesting schedule for the restricted stock units and the underlying shares, the
dates on which those vested shares shall be issued to the Participant and the
remaining terms and conditions governing the Award shall be as set forth in this
Agreement.
AWARD SUMMARY

     
Award Date:
  ***

     
Number of Shares
   
Subject to Award:
  *** shares of Common Stock (the “Shares”)  
Vesting Schedule:
  The Participant shall vest with respect to one-sixth of the Shares on June 30
and December 31 and of each year commencing December 31, 2006, provided the
Participant remains in continuous employment through each such date. The Shares
may vest on an accelerated basis prior to these vesting dates in accordance with
the provisions of Paragraph 4 of this Agreement. In no event shall any Shares
vest after the date of the Participant’s termination of employment.  
Issuance Dates:
  Each Share in which the Participant vests in accordance with the foregoing
Vesting Schedule shall be issued on the date (the “Issue Date”) on which that
Share so vests or as soon thereafter as administratively practicable, but in no
event later than the close of the calendar year in which such Issue Date occurs
or (if later) the fifteenth (15th) day of the third calendar month following
such Issue Date. The issuance of the Shares shall be subject to

 



--------------------------------------------------------------------------------



 



     
 
  the Company’s collection of any applicable Withholding Taxes in accordance the
procedures set forth in Paragraph 6 of this Agreement.

          2. Limited Transferability. Prior to actual receipt of the Shares
which vest and become issuable hereunder, the Participant may not transfer any
interest in the Award or the underlying Shares. Any Shares which vest hereunder
but which otherwise remain unissued at the time of the Participant’s death may
be transferred pursuant to the provisions of the Participant’s will or the laws
of inheritance.
          3. Cessation of Employment. Except as otherwise provided for in
Participant’s employment agreement, should the Participant cease employment for
any reason prior to vesting in one or more Shares subject to this Award, then
the Award will be immediately cancelled with respect to those unvested Shares,
and the number of restricted stock units will be reduced accordingly. The
Participant shall thereupon cease to have any right or entitlement to receive
any Shares under those cancelled units. For purposes of this Agreement, the
Participant’s period of employment shall not include any period of notice of
termination of employment, whether expressed or implied. The Participant’s date
of termination shall mean the date upon which he or she ceases active employment
following the provision of notification of termination or resignation from
employment and shall be determined solely by this Agreement and without
reference to any other agreement, written or oral, including the Participant’s
contract of employment.
          4. Change in Control.
               (a) Any restricted stock units subject to this Award at the time
of a Change in Control may be assumed, or replaced with an economically
equivalent award, by the successor corporation or a parent or subsidiary of the
successor corporation. In the event the restricted stock units are not to be so
assumed or replaced, then the Participant shall fully vest in the Award
immediately prior to the effective date of the Change in Control. The Shares
subject to those vested units will be issued on the Issue Date triggered by the
Change in Control (or otherwise converted into the right to receive the same
consideration per share of Common Stock payable to the other stockholders of the
Company in consummation of that Change in Control and distributed at the same
time as such stockholder payments), subject to the Company’s collection of any
applicable Withholding Taxes pursuant to the provisions of Paragraph 6.
               (b) For the purposes of this Paragraph 4, the Award shall be
considered “assumed” if, following the Change in Control, the Award confers the
right to receive, for each share of Common Stock subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, securities or other property) received in the Change in Control by holders
of Common Stock for each share of Common Stock held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type

2



--------------------------------------------------------------------------------



 



of consideration chosen by the holders of a majority of the outstanding shares
of Common Stock); provided, however, that if such consideration received in the
Change in Control is not solely common stock of the successor corporation or its
parent, the Committee may, with the consent of the successor corporation,
provide that the consideration to be received for each share of Common Stock
which vests and become issuable under this Award shall be comprised solely of
common stock of the successor corporation or its parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
Change in Control.
               (c) This Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
               (d) Notwithstanding anything to the contrary contained herein,
the vesting of Participant’s restricted stock units under the Award shall be
subject to acceleration as provided for in Participant’s employment agreement.
          5. Adjustment in Shares. In the event of any of the following
transactions affecting the outstanding Common Stock as a class without the
Company’s receipt of consideration: any stock split, reverse stock split, stock
dividend, combination or exchange of shares, reclassification, spin-off,
extraordinary distribution (whether in cash, securities or other property) or
any other similar transaction affecting the Common Stock without the Company’s
receipt of consideration (other than a conversion of any convertible securities
of the Company), equitable adjustments shall be made to the total number and/or
class of securities issuable pursuant to this Award. The adjustments shall be
made by the Committee in such manner as the Committee deems appropriate in order
to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.
          6. Issuance of Shares of Common Stock.
               (a) On the Issuance Date or as soon thereafter as practicable,
the Company shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the number of shares of Common Stock underlying
the restricted stock units which vest under the Award on such date, subject,
however, to the Company’s collection of any applicable Withholding Taxes.
               (b) Until such time as the Company provides the Participant with
notice to the contrary, the Company shall collect any Withholding Taxes required
to be withheld with respect to the issuance of the vested Shares hereunder
through an automatic Share withholding procedure pursuant to which the Company
will withhold, at the time of such issuance, a portion of the Shares with a Fair
Market Value (measured as of the issuance date) equal to the amount of those
taxes (the “Share Withholding Method”); provided, however, that the amount of
any Shares so withheld shall not exceed the amount necessary to satisfy the
Company’s required withholding obligations using the minimum statutory
withholding rates. The Participant shall be notified in writing in the event
such Share Withholding Method is no longer available.

3



--------------------------------------------------------------------------------



 



               (c) Should any Shares be issued at a time when the Share
Withholding Method is not available, then the Participant shall pay any
Withholding Taxes required to be withheld with respect to the issuance of vested
Shares hereunder by delivering a check to the Company in the amount of the
Withholding Taxes.
               (d) In no event will any fractional shares be issued.
               (e) The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Participant becomes the record holder of those Shares
following their actual issuance after the satisfaction of the applicable
Withholding Taxes.
          7. Compliance with Laws and Regulations.
               (a) The issuance of shares of Common Stock pursuant to the Award
shall be subject to compliance by the Company and the Participant with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq Stock Market, if applicable) on
which the Common Stock may be listed for trading at the time of such issuance.
               (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance of any Common Stock hereby shall relieve the Company of any
liability with respect to the non-issuance of the Common Stock as to which such
approval shall not have been obtained. The Company, however, shall use its best
efforts to obtain all such approvals.
          8. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and the
Participant, the Participant’s assigns, the legal representatives, heirs and
legatees of the Participant’s estate and any beneficiaries of the Award
designated by the Participant.
          9. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company at its principal corporate offices. Any notice required to be given
or delivered to the Participant shall be in writing and addressed to the
Participant at the address indicated below Participant’s signature line on this
Agreement. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
          10. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Committee with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award. In
addition to the foregoing, the terms of this Restricted Stock Issuance Agreement
are subject to the Participant’s employment agreement with the Company, dated
June 30, 2006,

4



--------------------------------------------------------------------------------



 




and if any of the terms of this Agreement conflict with the Participant’s
employment agreement, the employment agreement shall control.
          11. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to that State’s conflict-of-laws rules.
          12. Employment at Will. Except as may otherwise be set forth in the
Participant’s employment agreement, nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue in service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Related Corporation employing or retaining the
Participant) or of the Participant, which rights are hereby expressly reserved
by each, to terminate the Participant’s service at any time for any reason, with
or without cause.
          13. Nature of Grant; No Entitlement; No Claim for Compensation. In
accepting the grant of this Award for the number of Shares as specified above,
the Participant acknowledges the following:
               (a) The Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time.
               (b) The grant of this Award is voluntary and occasional and does
not create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted repeatedly in the
past.
               (c) All decisions with respect to future awards, if any, will be
at the sole discretion of the Committee.
               (d) The Participant is voluntarily participating in the Plan.
               (e) This Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or its
Related Corporations (including, as applicable, the Participant’s employer) and
which is outside the scope of the Participant’s employment contract, if any.
               (f) This Award is not part of the Participant’s normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.
               (g) In the event that the Participant’s employer is not the
Company, the grant of the Award will not be interpreted to form an employment
contract or relationship with the Company and, furthermore, the grant of the
Award will not be interpreted to form an employment contract with the
Participant’s employer or any Related Corporations.

5



--------------------------------------------------------------------------------



 



               (h) The future value of the underlying Shares is unknown and
cannot be predicted with certainty.
               (i) In consideration of the grant of this Award, no claim or
entitlement to compensation or damages shall arise from termination of the Award
or diminution in value of the Award or any of the Shares issuable under the
Award from termination of the Participant’s employment by the Company or the
Participant’s employer, as applicable (and for any reason whatsoever and whether
or not in breach of contract or local labor laws), and the Participant
irrevocably releases the Participant’s employer, the Company and its Related
Corporations, as applicable, from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Participant
shall be deemed to have irrevocably waived his or her entitlement to pursue such
claim.
          14. Data Privacy.
               (a) The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement by and among, as
applicable, his or her employer, the Company and its Related Corporations for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.
               (b) The Participant understands that his or her employer, the
Company and its Related Corporations, as applicable, hold certain personal
information about Participant regarding his or her employment, the nature and
amount of the Participant’s compensation and the fact and conditions of the
Participant’s participation in the Plan, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company and its Related
Corporations, details of all options, awards or any other entitlement to shares
of stock awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (the “Data”). The Participant understands that the Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Participant’s country, or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that the Participant may request a list with the names
and addresses of any potential recipients of the Data by contacting his or her
local human resources representative. The Participant authorizes the recipients
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party. The Participant
understands that the Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that he or she may, at any time, view the Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Participant’s
local human resources

6



--------------------------------------------------------------------------------



 



representative. The Participant understands, however, that refusing or
withdrawing his or her consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact his or her local human resources representative.
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

                  PHARMANET DEVELOPMENT GROUP, INC.
 
           
 
  Signature:        
 
             
 
  Name:   Jeffrey P. McMullen      
 
  Title:   President and Chief Executive Officer    
 
                PARTICIPANT
 
           
 
  Signature:        
 
             
 
  Name:        
 
             
 
  Address:        
 
           

7



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
          B. Award shall mean the award of restricted stock units made to the
Participant pursuant to the terms of the Agreement.
          C. Award Date shall mean the date the restricted stock units are
awarded to the Participant pursuant to the Agreement and shall be the date
indicated in Paragraph 1 of the Agreement.
          D. Board shall mean the Company’s Board of Directors.
          E. Change in Control shall mean the occurrence of any of the following
events:
          (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities;
          (ii) the consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets; or
          (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
          F. Code shall mean the Internal Revenue Code of 1986, as amended.
          G. Committee shall mean the committee of the Board acting in its
capacity as administrator of the Plan.
          H. Common Stock shall mean shares of the Company’s common stock.

A-1



--------------------------------------------------------------------------------



 



 
          I. Company shall mean PharmaNet Development Group, Inc., a Delaware
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of PharmaNet Development Group, Inc. which shall by
appropriate action adopt the Plan.
          J. Exchange Act shall mean the Securities Exchange Act of 1934, as
amended.
          K. Fair Market Value per share of Common Stock on any relevant date
shall be determined as of the last trading day prior to the relevant date in
accordance with the following provisions:
          (i) the closing price on the principal market if the Common Stock is
at the time listed on a national securities exchange, the Nasdaq Stock Market
(“Nasdaq”) or the National Association of Securities Dealers, Inc.’s Over the
Counter Bulletin Board Exchange;
          (ii) if the Common Stock is not listed on a national securities
exchange, Nasdaq or the Bulletin Board, then the closing price if reported or
the average bid and asked price for the Company’s shares as listed in the
National Quotation Bureau’s “pink sheets”;
          (iii) if there are no prices available under clause (i) or (ii), then
fair market value shall be based upon the average closing bid and asked price as
determined following a polling of all dealers making a market in the Common
Stock; or
          (iv) if there is no regularly established trading market for the
Common Stock, the fair market value shall be established by the Board or the
Committee taking into consideration all relevant factors including the most
recent price at which the Common Stock was sold.
          L. Plan shall mean the Company’s Amended and Restated 1999 Stock
Option Plan.
          M. Participant shall mean the person to whom the Award is made
pursuant to the Agreement.
          N. Stock Exchange shall mean the American Stock Exchange or the New
York Stock Exchange.
          O. Related Corporation shall mean a corporation which is a subsidiary
corporation with respect to the Company within the meaning of Section 425(f) of
the Code.
          P. Withholding Taxes shall mean the income tax, employment tax, social
insurance, payroll tax, contributions, payment on account obligations or other
A-2

 



--------------------------------------------------------------------------------



 



amounts required to be withheld by the Company in connection with the issuance
of the shares of Common Stock under the Award.

A-3